IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2605 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 68 DB 2019
                                :
           v.                   :           Attorney Registration No. 150064
                                :
LENARD FREDRICK COLLETT,        :           (Montgomery County)
                                :
                Respondent      :




                                       ORDER


PER CURIAM
      AND NOW, this 7th day of June, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Lenard Fredrick Collett is suspended on consent

from the Bar of this Commonwealth for a period of six months. He shall comply with all

the provisions of Pa.R.D.E. 217.

      Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

208(g).